DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments see remarks pages 6-7 filed on May 26, 2021 have been fully considered but they are not persuasive.
Regarding amended independent claims 1, 6 and 11 applicant argued that, “the RS pattern in claim 1 of the present application is generated by assembling at least one basic pattern. In other words, the physical layer transmission unit comprises the at least one basic pattern which is a component of the RS pattern. That means the size of the basic pattern in claim 1 is much smaller than a RS pattern. In contrast, the RS pattern in Noh is generated by shifting a basic pattern….” (see remarks page 7).
Examiner respectfully disagrees, the combination of Noh ‘414, Abe ‘978 and Ko ‘853 in particular Noh ‘414 (see para 167, 179 and Figs. 15, 19) teaches, a method of determining resources occupied by reference signal at User Equipment (UE), wherein the UE receives downlink frame comprising reference signal (e.g. CSI-RS) based on basic pattern and resources allocated to the basic pattern after frequency/time shifted.
Examiner submits that the basic pattern is part of Noh ‘414’s generated pattern since the same basic pattern is generated as RS pattern by just shifting the basic patterns in time/frequency domain. Examiner notes that the claim language is not further limiting as to exclude the 
	Applicant farther argued that”... the resource allocated to a basic pattern in Ko is also fixed which means there is no need to inform the resource allocated to a basic pattern. According to Ko, as disclosed in Fig. 11 to Fig. 15, each basic pattern is allocated with a fixed resource…” (see remarks page 7).
	Examiner respectfully disagrees, the combination of Noh ‘414, Abe ‘978 and Ko ‘853 in particular Ko ‘853(see para 452, 475) teaches, base station transmitting DCI control field comprising three bits each bit can correspond to one basic CRS pattern configured through RRC, and a bit value can indicate whether or not the corresponding basic CRS pattern is in a subframe(i.e. physical layer transmission unit )in which the DCI is transmitted. Thus Ko ‘853 by indicating whether at least one of the three basic patterns is included in the same subframe (physical layer transmission unit) indicates to the UE that resources within the specific subframe has been assigned to the basic pattern which reads on applicants argued claim limitation “receiving information indicating the resource is allocated to the at least one basic pattern in the physical layer transmission unit”.
Regarding dependent claims 2-5, 7-10, 12-15, 17, 19 and 21the Applicant argues these claims conditionally on that of their parent independent claims. 
Applicant's arguments are unpersuasive and, therefore, the rejections of these claims are hereby maintained. 
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al(US 2012/0155414 A1) in view of Abe et al(US  2013/0176978 A1), and further in view of Ko et al(US 2014/0204853 A1).

Regarding claims 1, 6 and 11, Noh ‘414 teaches, an apparatus for obtaining a reference signal(see para 220-221 and Fig. 36, User Equipment 3620 for obtaining channel state information-reference signals (CSI-RSs)), comprising:  a processor( see para 221 and Fig. 36 processor 3623), configured to determine , based on a resource that is allocated to a reference signal in a basic pattern corresponding to the reference signal and a resource that is allocatedPage 4 of 8Preliminary AmendmentApplication No. 16/401,826 September 30, 2019Attorney Docket No. HW737639 to at least one basic pattern in a physical layer transmitting unit (see para 167, 179 and Figs. 15, 19, resources occupied by reference signal (i.e. CSI-RS) being determined based on basic pattern and resources allocated to the basic pattern in a downlink frame (i.e., time/frequency shifted  basic patterns )),  a resource occupied by the reference signal in the physical layer transmitting unit( see para 167, 179, 221,  and Figs. 15, 36, receiving downlink frame and determining resource occupied by reference signal (i.e. CSI-RS)  in the downlink physical frame( transmitting unit) based on basic pattern and resources allocated ( frequency/time shifted)  to the  basic patterns on a downlink frame); and  a transceiver (see para 221 and Fig. 36, receiving module 3621), configured to obtain the reference signal through the determined resource (see para 167, 179, 221, and Figs. 15, 36, UE obtaining CSI-RS from received downlink frame by determining resource occupied by reference signal (i.e. CSI-RS) based on basic pattern and resources allocated to the basic pattern on the received frame).  
Noh ‘414 does not explicitly teach, wherein the physical layer transmission unit comprises the at least one basic pattern, and the physical layer transmission unit further comprises a plurality of resources which are not occupied by the at least one basic pattern.
Abe ‘978 teaches, wherein the physical layer transmission unit comprises the at least one basic pattern (para 106 and Figs. 3A-3C, Figs. 4a-4C, subframe (physical layer transmission unit) comprising basic pattern for transmitting 8 CSI-RS port), and the physical layer transmission unit further comprises a plurality of resources which are not occupied by the at least one basic pattern (para 106 and Figs. Figs. 4a-4C, subframe( physical layer transmission unit) comprising plurality of resource element blocks that are not occupied by the basic pattern used for transmitting/receiving CSI-RS as shown in Fig. 4a).

The combination of Noh ‘414 and Abe ‘978 does not explicitly teach, wherein the method further comprises receiving information indicating the resource is allocated to the at least one basic pattern in the physical layer transmission unit.
Ko ‘853 teaches, wherein the method further comprises: receiving information indicating the resource is allocated to the at least one basic pattern in the physical layer transmission unit (see para 452, 475, a terminal receiving allocation information of basic patterns for physical frame comprising CRS).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Noh ‘414 by incorporating the basic pattern indication method of Ko ‘853, since such modification would provide a wireless communication system and method that uses distributed antennas and enable efficient communication using a plurality of points in a network environment in which the plurality of points belong to the same cell and have the same physical cell identity, as suggested by Ko ‘853(see para 11).
Regarding claims 2, 7 and 12 the combination of  Noh ‘414 and Abe ‘978 teaches all of the claim limitations as shown above, Noh ‘414 further teaches, wherein the basic pattern occupies at least one Orthogonal Frequency Division Multiplexing (OFDM) symbol in a time domain (see Noh ‘414,  para 167, 179, 221, and Figs. 15- 19, basic pattern occupies 5th OFDM symbol as shown on Fig. 15a) , and occupies at least one subcarrier in a frequency domain(see Noh ‘414, para 167, 179, 221, and Figs. 15-19, basic pattern occupies OFDM subcarriers as shown in Figs 15a).  
Regarding claims 3, 8 and 13 the combination of  Noh ‘414 and Abe ‘978 teaches all of the claim limitations as shown above, Noh ‘414 further teaches, wherein in the basic pattern, the reference signal occupies at least one OFDM symbol in a time domain(see Noh ‘414,  para 167, 179, 221, and Figs. 15- 19,  basic pattern for CSI-RS occupies 3th OFDM symbol on Fig. 15b), and occupies at least one subcarrier in a frequency domain (see Noh ‘414,  para 167, 179, 221, and Figs. 15-19, basic pattern for CSI-RS occupies OFDM subcarriers as shown in Figs 15b).  
Regarding claims 4, 9 and 14, the combination of Noh ‘414 and Abe ‘978 teaches all of the claim limitations as shown above, Noh ‘414 further teaches, wherein the at least one OFDM symbol occupied by the reference signal in the basic pattern in the time domain is a plurality of consecutive OFDM symbols (see Noh ‘414, para 170 and Fig. 16a, the resources occupied by a reference signal comprises two consecutive OFDM symbols 5and 6 as shown in Fig. 16a).
  
Regarding claims 5, 10 and 15, the combination of Noh ‘414 and Abe ‘978 teaches all of the claim limitations as shown above, Noh ‘414 further teaches, wherein the reference signal is used for at least one of the following objectives: determining channel state information; performing beam management; and demodulating a received signal( see Noh ‘414,  para 14, 167, 221 and Fig. 36, the UE measuring channel state based on received CSI-RS).  

Regarding claims 17, 19 and 21, the combination of Noh ‘414, Abe ‘978 and Ko ‘853 teaches, wherein the information indicating the resource is allocated to the at least one basic see Ko ‘853, para 452, 475, basic patter pattern allocation information being indicated to the terminals using RRC signaling).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/            Primary Examiner, Art Unit 2474